NOTICE                   2021 IL App (4th) 210365-U                          FILED
This Order was filed under                                                         November 19, 2021
Supreme Court Rule 23 and is                NO. 4-21-0365                              Carla Bender
not precedent except in the
                                                                                   4th District Appellate
limited circumstances allowed
                                    IN THE APPELLATE COURT                               Court, IL
under Rule 23(e)(1).

                                             OF ILLINOIS

                                         FOURTH DISTRICT

 In re J.R., a Minor                                           )      Appeal from the
                                                               )      Circuit Court of
 (The People of the State of Illinois,                         )      Adams County
               Petitioner-Appellee,                            )      No. 20JA54
               v.                                              )
 Sarah R.,                                                     )      Honorable
               Respondent-Appellant).                          )      John C. Wooleyhan,
                                                               )      Judge Presiding.


                   JUSTICE CAVANAGH delivered the judgment of the court.
                   Justices DeArmond and Steigmann concurred in the judgment.

                                               ORDER

 ¶1       Held: The trial court did not err in finding (1) respondent mother an unfit person for
                failing to maintain a reasonable degree of interest, concern, or responsibility toward
                the minor’s welfare and (2) that termination of her parental rights would be in the
                minor’s best interests.

 ¶2                Respondent mother, Sarah R., appeals the order terminating her parental rights to

 her son, J.R. (born May 12, 2020). Respondent contends the trial court’s decisions finding her unfit

 and terminating her parental rights were against the manifest weight of the evidence. We affirm.

 ¶3                                       I. BACKGROUND

 ¶4                At the time of J.R.’s birth in May 2020, respondent tested positive for

 methamphetamine. She admitted to a substantial history of substance abuse and to her continued

 daily use. The Department of Children and Family Services (DCFS) took protective custody of the
minor and placed him in a traditional foster home upon his release from the hospital following his

birth.

¶5             On May 19, 2020, the State filed a petition to adjudicate J.R. a neglected and/or

abused minor under the Juvenile Court Act of 1987 (705 ILCS 405/1-1 et seq. (West 2018)),

alleging his environment was injurious to his welfare when he resided with respondent due to her

unresolved substance abuse. See 705 ILCS 405/2-3(1)(b) (West 2018). On January 5, 2021,

respondent admitted the allegation, and the trial court entered an adjudicatory order accordingly.

¶6             On February 22, 2021, the trial court entered a dispositional order finding

(1) respondent unfit and unwilling to care for, protect, train, educate, supervise, or discipline the

minor; (2) placement of the minor with respondent was contrary to his health, safety, and best

interest; and (3) the goal of substitute care pending termination of parental rights was appropriate.

The court adjudicated the minor neglected, made him a ward of the court, and placed custody and

guardianship with DCFS. On this day, the court also suspended respondent’s visits with the minor

due to her lack of progress, lack of communication, and sporadic attendance.

¶7             On February 26, 2021, the State filed a motion to terminate respondent’s parental

rights, alleging (1) she was an unfit parent in that she failed to maintain a reasonable degree of

interest, concern, or responsibility as to the minor’s welfare (750 ILCS 50/1(D)(b) (West 2020))

and (2) termination would be in the minor’s best interest.

¶8             On June 21, 2021, the trial court conducted a termination hearing. The State first

asked the court to take judicial notice of “this cause itself,” specifically, the petition for

adjudication, the adjudicatory order, and the dispositional order. Further, the State asked the court

to take judicial notice that respondent failed to appear on October 8, November 30, and December


                                                -2-
16, 2020. Finally, the State asked the court to take judicial notice that respondent’s visits with the

minor were never unsupervised, overnight, or extended and were suspended on February 22, 2021,

the date of the dispositional hearing.

¶9               The State also requested the admission of an exhibit, marked as People’s exhibit

No. 3, which was a certified copy of a pending bill of indictment charging respondent with

possession of methamphetamine. Without objection, the court allowed the admission.

¶ 10             Jessica Fuller, a child-welfare specialist at Chaddock Foster and Adoption, testified

she was assigned as caseworker when her agency received this case from DCFS. She created

respondent’s initial service plan dated June 30, 2020. Because an integrated assessment had not

been performed due to a COVID-related backlog, the sole task on respondent’s initial plan was

“cooperation.”

¶ 11             Fuller testified that between May 1 and June 9, 2020, she made seven unsuccessful

attempts to contact respondent at her residence and via telephone. In addition, during that

timeframe, respondent failed to participate in three scheduled Zoom visits with the minor.

However, on June 9, 2020, Fuller found respondent at her home. Fuller explained the foster-care

process to respondent and gave her Zoom instructions. Fuller also said she gave respondent photos

of J.R.

¶ 12             On cross-examination, Fuller testified respondent participated in the Zoom visits

with the minor on June 10 and June 17, 2020.

¶ 13             Alexis Yuchs, also of Chaddock, became the caseworker in July 2020. She

reviewed the integrated assessment and the service referrals which were already in place when she

began. She authored and evaluated two service plans: the first dated November 23, 2020, and the


                                                 -3-
other dated May 21, 2021. Respondent was to participate in parenting classes, mental health

treatment, and substance abuse treatment. She was also required to cooperate with the agency and

secure suitable housing. Respondent’s progress was rated overall unsatisfactory on both plans due

to the agency’s inability to contact her. Yuchs said respondent made no progress on her services.

The goal listed on the May 2021 service plan was “substitute care pending termination” after

Yuchs met with Emily Lindgren, “DCFS legal,” and determined the case qualified for expedited

termination due to respondent’s lack of involvement.

¶ 14            Yuchs testified to the difficulty she had in contacting respondent beginning on July

13, 2020, and continuing through May 6, 2021. She detailed the specific dates and the means of

communication for each attempt. She tried in-person contact at respondent’s home, calling her on

her cell phone, leaving voicemail messages, and mailing her alerts. Generally, Yuchs was only

able to speak with respondent at the courthouse on the dates she appeared for hearings in this

matter. According to Yuchs, respondent “didn’t say a lot” about her failure to communicate.

¶ 15            At a court date in January 2021, Yuchs and respondent agreed on a meeting date

and time to discuss referrals and the case in general. Respondent failed to appear at that meeting.

Yuchs said, during their occasional conversations, respondent never asked about J.R. and gave no

real response about not participating in services. During a conversation on March 26, 2021, after

a court hearing, respondent informed Yuchs she had completed an initial assessment at Clarity

Healthcare (Clarity), an agency that provided mental health and substance abuse services.

However, respondent took no further action toward completion of those services or any other

service set forth in her service plan.

¶ 16            After considering the evidence presented and the arguments of counsel, the trial


                                                -4-
court found the State had proved by clear and convincing evidence that respondent was an unfit

parent in that she failed to maintain a reasonable degree of interest, concern, or responsibility

toward the minor’s welfare. The court stated respondent “was essentially a nonparticipant in the

case.”

¶ 17           The trial court proceeded immediately to a best-interest hearing. Yuchs testified

J.R., who was one year old, had been in the same traditional foster home since birth. Yuchs

monitored the foster placement, visiting the home once or twice a month. J.R. had “a great bond”

with both foster parents and “a great relationship” with their three biological children and another

child in foster care. The home was meeting all of J.R.’s emotional, physical, and medical needs.

The foster parents had expressed their willingness to provide J.R. with permanency by way of

adoption.

¶ 18           No further evidence was presented. After considering the evidence and arguments

of counsel, the trial court found the State had proved by a preponderance of the evidence it was in

J.R.’s best interest that respondent’s parental rights be terminated.

¶ 19           This appeal followed.

¶ 20                                      II. ANALYSIS

¶ 21                                     A. Fitness Finding

¶ 22           Respondent argues the trial court’s finding she was unfit was against the manifest

weight of the evidence. Specifically, she claims the court’s finding she had failed to maintain a

reasonable degree of interest, concern, or responsibility as to J.R.’s welfare was against the

manifest weight of the evidence. We disagree.

¶ 23           The State must prove a parent is unfit by clear and convincing evidence. A


                                                -5-
reviewing court will give great deference to the trial court’s findings because it has a superior

opportunity to observe the witnesses’ demeanor and credibility. We will not reverse a trial court’s

finding unless it is contrary to the manifest weight of the evidence, meaning the opposite

conclusion is clearly evident from a review of the evidence. In re T.A., 359 Ill. App. 3d 953, 960

(2005).

¶ 24           Section 1(D)(b) of the Adoption Act provides, in pertinent part, as follows:

                       “The grounds of unfitness are any *** of the following ***:

                   ***

                       (b) Failure to maintain a reasonable degree of interest, concern[,] or

               responsibility as to the child’s welfare.” 750 ILCS 50/1(D)(b) (West 2020).

¶ 25           The language of section 1(D)(b) is in the disjunctive; therefore, any of the three

elements may be considered individually as a ground for unfitness. This court has recognized that,

when examining allegations under this section, the trial court must (1) focus on a parent’s

reasonable efforts, not the success of those efforts, and (2) consider any circumstances that may

have hindered her ability to visit, communicate with, or otherwise show interest in her child. T.A.,

359 Ill. App. 3d at 961. “However, ‘a parent is not fit merely because she has demonstrated some

interest or affection towards her child.’ [Citation.] Rather, a parent’s interest, concern, or

responsibility must be reasonable.” T.A., 359 Ill. App. 3d at 961 (quoting In re Jaron Z., 348 Ill.

App. 3d 239, 259 (2004)).

¶ 26           In her brief, respondent points to evidence she (1) attended Zoom visits with J.R.

when her internet connection allowed, (2) consistently appeared at court hearings, (3) initiated a

treatment program through Clarity, and (4) engaged in parenting classes. She also challenged


                                               -6-
Yuchs’s testimony about leaving respondent voicemail messages without inquiry as to whether

respondent “had minutes left on her phone plan or if she was having other problems with her

device.” She also claimed it was evident she needed to work on herself before working on reuniting

with J.R. and thus, “[h]er putting in the work on her own personal issues was directly for the benefit

of J.R.’s interest and shows a reasonable degree of concern for him.”

¶ 27           Respondent’s claims are overshadowed by her lack of involvement in this matter.

Respondent claims to have attended Zoom visits when her internet connection allowed. However,

the record indicates the trial court suspended visits in February 2021 due to respondent’s lack of

progress and cooperation. The court found “any visits by the mother, since they have been so

sporadic, would be doing more harm than good[.]” Respondent did not argue she was having any

Zoom difficulties, so that claim is not well taken.

¶ 28           The record also suggested her attorney and both caseworkers had extreme difficulty

contacting respondent for the duration of this case. Respondent places blame on the caseworkers

for consistently trying to reach her by phone when it was conceivable that her phone plan did not

allow for sufficient minutes or that she was having technical difficulties. But, according to the

testimony presented, the caseworkers attempted to reach respondent in person at her residence and

by mail on numerous occasions to no avail. Yuchs testified she was only able to communicate with

respondent after several court appearances but respondent “didn’t say a lot” about Yuchs’s efforts

or explain why communication with her was so difficult.

¶ 29           Respondent’s claim that she initiated treatment at Clarity meant only that she

completed the initial assessment, proceeding no further with the recommended services. Therefore,

her claim that she was “working on herself” first for the benefit of J.R. is also not well taken. The


                                                -7-
caseworkers testified respondent never asked about J.R. and never sent cards, letters, or gifts for

him.

¶ 30           The trial court heard evidence that respondent had essentially no contact with J.R.,

virtually or otherwise, and showed no interest, concern, or responsibility for him. She did not

complete any recommended services and did not establish any pattern of communication with the

agency. Reviewing the evidence in accordance with the applicable standard of review, we conclude

the trial court’s unfitness finding on this ground was not against the manifest weight of the

evidence.

¶ 31                                  B. Best-Interest Finding

¶ 32           Respondent also argues the trial court’s best-interest finding was against the

manifest weight of the evidence. We disagree. Following a finding of parental unfitness, the court’s

focus shifts away from the parents, and the court gives full and serious consideration to the child’s

best interest. T.A., 359 Ill. App. 3d at 961. At the best-interest stage of termination proceedings,

the State must prove by a preponderance of the evidence that termination is in the child’s best

interest. In re D.T., 212 Ill. 2d 347, 366 (2004). A reviewing court will not disturb a court’s finding

that termination is in the child’s best interest unless it was against the manifest weight of the

evidence. T.A., 359 Ill. App. 3d at 961.

¶ 33           At the time of the best-interest hearing, J.R. had been living in the same foster home

for approximately one year, since his birth. He was doing well and was well-loved by the parents

and other children in the home. He had bonded with the family. His foster parents expressed their

willingness to adopt him. Meanwhile, respondent was nowhere close to being able to assume

parental responsibility for J.R. In light of this evidence, we conclude the trial court’s decision that


                                                 -8-
it was in J.R.’s best interest to terminate respondent’s parental rights was not against the manifest

weight of the evidence.

¶ 34                                    III. CONCLUSION

¶ 35           For the reasons stated, we affirm the trial court’s judgment.

¶ 36           Affirmed.




                                                -9-